MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion when it denied as untimely petitioner’s motion to reopen. See Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). Accordingly, this petition for review is denied.
Additionally, to the extent that petitioner seeks review of the BIA’s discretionary decision not to exercise its sua sponte authority to reopen petitioner’s case, respondent’s motion to dismiss for lack of jurisdiction is granted. This court does not have jurisdiction to review the BIA’s discretionary decision. Ekimian v. INS, 303 F.3d 1153, 1154 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.